DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17, line 1: “claim 16” should be changed to “claim 15”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Claim 18, line 1: “claim 16” should be changed to “claim 15”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a wearable device, which is a generic computer element performing a method of generating a control signal which is a mental process or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows: 
Step 1: Claim 1 is drawn to a generic computer element for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: 
[Al] 1. … configured to collect an electroencephalogram signal and …configured to collect an electrooculogram signal; [B1] …configured to generate a control signal based on the electroencephalogram signal and the electrooculogram signal; [Cl] wherein the electroencephalogram sensor and the electrooculogram sensor are different sensors; [D1] … configured to cause the wearable device to perform a user-intended operation corresponding to the control signal; [E1] …configured to: fit a first electroencephalogram signal to a template signal of the electroencephalogram signal, and fit a first electrooculogram signal to a template signal of the electrooculogram signal, the first electroencephalogram signal being collected while a preset operation corresponding to the electroencephalogram signal being executed, and the first electrooculogram signal being collected while a preset operation corresponding to the electrooculogram signal being executed; [F1] extract, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for generating the control signal, and extract, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for generating the control signal. These elements [A1]-[F1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] A wearable device...; [B2] a processor; [C2] a signal collector electrically connected to the processor; [D2] at least one electroencephalogram sensor…; [E2] at least one electrooculogram sensor.
These elements [A2]-[E2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[E2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[E2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
Claims 2-10, 12-15, and 17-21 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 2: the use of a SSVEP channel;
Claims 3 and 4: the use of O1, O2, Oz, and Pz sensors;
Claim 5: the use of stimulation generator;
Claim 6: the use of a display or light-emitting element;
Claim 7: the use of at least one reference sensor;
Claim 8: the use of at least two horizontal EOG sensors and at least two vertical EOG sensors;
Claim 9: the use of a signal amplifier, digital to analog converter, and a filter;
Claim 15: the use of a signal processor; the use of a fitting sub-circuit and an extraction sub-circuit;
Claim 17: the use of a classification sub-circuit;
Claim 18: the use of a converter and an extractor;
Claim 19: the use of a processor and a memory;
Claim 20: the use of a non-transitory computer-readable storage medium. 
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claims 2-3, 5-9, 15, and 17-20 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 10, 12 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2019/0121431) (previously cited) in view of Li et al. (U.S. Pub. No. 2019/0369727) and Keller (U.S. Pub. No. 2019/0073605).
Regarding claim 1, Lee discloses:
A wearable device (abstract), comprising a processor and a signal collector (head mounted display 100, electrode device 200, and controller 300) electrically connected to the processor (paragraph 0063 discloses wherein the head mounted display 100, electrode device 200, and controller 300 (signal collector) are operated by a processor), wherein the signal collector comprises at least one electroencephalogram sensor configured to collect an electroencephalogram signal and at least one electrooculogram sensor configured to collect an electrooculogram signal (paragraphs 0048, 0056, and 0058-0059 disclose wherein the head mounted display 100 and the electrode device 200 contain EOG and EEG electrodes for collecting respective EOG and EEG signals); and wherein the processor is configured to generate a control signal based on the electroencephalogram signal and the electrooculogram signal (paragraphs 0026 and 0082-0089 disclose wherein the controller 300 generates a plurality of control signals based on the various electrode signal data), wherein the electroencephalogram sensor and the electrooculogram sensor are different sensors (paragraphs 0048 and 0058 disclose wherein the device contains both or separate EEG electrodes and EOG electrodes); wherein the processor is further configured to cause the wearable device to perform a user-intended operation corresponding to the control signal (paragraphs 0016-0019 and 0140-0142 disclose wherein the images or operations within the wearable device are controlled based on the user’s intention and are based on EOG and EEG signal data). 
yet Lee does not disclose:
wherein the processor is further configured to: fit a first electroencephalogram signal to a template signal of the electroencephalogram signal, and fit a first electrooculogram signal to a template signal of the electrooculogram signal, the first electroencephalogram signal being collected while a preset operation corresponding to the electroencephalogram signal being executed, and the first electrooculogram signal being collected while a preset operation corresponding to the electrooculogram signal being executed.
However, in the same field of EEG and EOG brain computer interface systems, Li discloses:
wherein the processor is further configured to: fit a first electroencephalogram signal to a template signal of the electroencephalogram signal, and fit a first electrooculogram signal to a template signal of the electrooculogram signal, the first electroencephalogram signal being collected while a preset operation corresponding to the electroencephalogram signal being executed, and the first electrooculogram signal being collected while a preset operation corresponding to the electrooculogram signal being executed (paragraphs 0023 and 0025 disclose wherein the system has the user perform a preset operation and records and analyzes the user’s resulting EEG and EOG data to create a resulting profile or template corresponding to the collected EEG and EOG data from the performing the preset operation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processor is further configured to: fit a first electroencephalogram signal to a template signal of the electroencephalogram signal, and fit a first electrooculogram signal to a template signal of the electrooculogram signal, the first electroencephalogram signal being collected while a preset operation corresponding to the electroencephalogram signal being executed, and the first electrooculogram signal being collected while a preset operation corresponding to the electrooculogram signal being executed, as taught by Li, in order to train the system to recognize an individual’s EEG and EOG response from a preset task or operation.  
Yet the combination does not disclose:
extract, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for generating the control signal, and extract, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for generating the control signal.
However, in the same field of EEG and EOG signal collecting devices, Keller discloses:
extract, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for generating the control signal, and extract, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for generating the control signal (paragraph 0045 discloses wherein the system collects bio signals including EOG and EEG signal data and abstract and paragraphs 0005, 0016, and 0018-0020 disclose wherein the bio signals are classified to identify a brain switch to cause or perform a control signal or command associated with the determined brain switch and paragraph 0109 discloses wherein an eigenvector is extracted from an existing classifier (template) and wherein the resulting eigenvector is used to update the classifier and wherein the new calculated weight vector or classifier is used for associating with the brain switch or control signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate extract, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for generating the control signal, and extract, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for generating the control signal, as taught by Keller, in order to perform feature classification and weighting on the detected biosignals so as to more accurately classify and determine the brain switch or control signal (paragraph 0109). 
Regarding claim 2, Lee in view of Li and Keller discloses the device of claim 1 and Lee further discloses:
wherein the electroencephalogram signal is collected from a steady-state visual evoked potential (SSVEP) channel (see at least paragraphs 0021, 0071, 0103, and 0121-0123 which disclose wherein the brain signal as measured by the electrodes is collected from a steady state visual evoked potential).
Regarding claim 7, Lee in view of Li and Keller discloses the device of claim 1 and Lee further discloses:
wherein the signal collector further comprises at least one reference sensor configured to collect a reference signal (paragraph 0058 discloses wherein the device contains a reference electrode for generating and measuring a reference signal).
Regarding claim 8, Lee in view of Li and Keller discloses the device of claim 1 and Lee further discloses:
wherein the electrooculogram sensor comprises at least two horizontal sensors, each of which is configured to collect a signal of a horizontal movement of an eyeball, and at least two vertical sensors, each of which is configured to collect a signal of a vertical movement of the eyeball (paragraphs 0142-0144 disclose wherein the device contains EOG sensors for determining movement of the eye in the horizontal and vertical axis and figure 4 additionally shows horizontal EOG sensors 154, 152, 158, and 156 and vertical EOG sensors 151, 153, 155, and 157 located about the eye of the user).
Regarding claim 10, Lee in view of Li and Keller discloses the device of claim 1 and Lee further discloses:
A signal processing method, comprising: collecting, by the electroencephalogram sensor, the electroencephalogram signal, and collecting, by the electrooculogram sensor, the electrooculogram signal (paragraphs 0048, 0056, and 0058-0059 disclose wherein the head mounted display 100 and the electrode device 200 contain EOG and EEG electrodes for collecting respective EOG and EEG signals); and processing, by the processor, the electroencephalogram signal and the electrooculogram signal to obtain an electroencephalogram control signal and an electrooculogram control signal, respectively (at least paragraphs 0007, 0019, 0026, and 0140-0142 discloses wherein the system obtains and outputs a control signal based on respective EEG and EOG electrodes); causing, by the processor, the wearable device to perform a user-intended operation corresponding to the control signal (paragraphs 0016-0019 and 0140-0142 disclose wherein the images or operations within the wearable device are controlled based on the user’s intention and are based on EOG and EEG signal data). 
yet Lee does not disclose:
wherein the signal processing method further comprises, before collecting, by the electroencephalogram sensor, the electroencephalogram signal, and collecting, by the electrooculogram sensor, the electrooculogram signal: collecting a first electroencephalogram signal while a preset operation corresponding to the electroencephalogram signal being executed and a first electrooculogram signal while a preset operation corresponding to the electrooculogram signal being executed, and fitting the first electroencephalogram signal to a template signal of the electroencephalogram signal and the first electrooculogram signal to a template signal of the electrooculogram signal.
However, in the same field of EEG and EOG brain computer interface systems, Li discloses:
wherein the signal processing method further comprises, before collecting, by the electroencephalogram sensor, the electroencephalogram signal, and collecting, by the electrooculogram sensor, the electrooculogram signal: collecting a first electroencephalogram signal while a preset operation corresponding to the electroencephalogram signal being executed and a first electrooculogram signal while a preset operation corresponding to the electrooculogram signal being executed, and fitting the first electroencephalogram signal to a template signal of the electroencephalogram signal and the first electrooculogram signal to a template signal of the electrooculogram signal (paragraphs 0023 and 0025 disclose wherein the system first has the user perform a preset operation and records and analyzes the user’s resulting EEG and EOG data to create a resulting profile or template corresponding to the collected EEG and EOG data from performing the preset operation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the signal processing method further comprises, before collecting, by the electroencephalogram sensor, the electroencephalogram signal, and collecting, by the electrooculogram sensor, the electrooculogram signal: collecting a first electroencephalogram signal while a preset operation corresponding to the electroencephalogram signal being executed and a first electrooculogram signal while a preset operation corresponding to the electrooculogram signal being executed, and fitting the first electroencephalogram signal to a template signal of the electroencephalogram signal and the first electrooculogram signal to a template signal of the electrooculogram signal, as taught by Li, in order to train the system to recognize an individual’s EEG and EOG response from a preset task or operation.  
Yet the combination does not disclose:
extracting, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for obtaining the electroencephalogram control signal; and extracting, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for obtaining the electrooculogram control signal.
However, in the same field of EEG and EOG signal collecting devices, Keller discloses:
extracting, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for obtaining the electroencephalogram control signal, and extracting, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for obtaining the electrooculogram control signal. (paragraph 0045 discloses wherein the system collects bio signals including EOG and EEG signal data and abstract and paragraphs 0005, 0016, and 0018-0020 disclose wherein the bio signals are classified to identify a brain switch to cause or perform a control signal or command associated with the determined brain switch and paragraph 0109 discloses wherein an eigenvector is extracted from an existing classifier (template) and wherein the resulting eigenvector is used to update the classifier and wherein the new calculated weight vector or classifier is used for associating with the brain switch or control signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate extracting, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for obtaining the electroencephalogram control signal; and extracting, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for obtaining the electrooculogram control signal, as taught by Keller, in order to perform feature classification and weighting on the detected bio signals so as to more accurately classify and determine the brain switch or control signal (paragraph 0109).
Regarding claim 12, Lee in view of Li and Keller discloses the device of claim 10, yet Lee does not disclose:
wherein the processing, by the processor, the electroencephalogram signal and the electrooculogram signal to obtain the electroencephalogram control signal and the electrooculogram control signal, respectively, comprises: classifying the electroencephalogram signal to obtain the electroencephalogram control signal based on the electroencephalogram eigenvector; and classifying the electrooculogram signal to obtain the electrooculogram control signal based on the electrooculogram eigenvector.
However, in the same field of EEG and EOG signal collecting devices, Keller discloses:
wherein the processing, by the processor, the electroencephalogram signal and the electrooculogram signal to obtain the electroencephalogram control signal and the electrooculogram control signal, respectively, comprises: classifying the electroencephalogram signal to obtain the electroencephalogram control signal based on the electroencephalogram eigenvector and classifying the electrooculogram signal to obtain the electrooculogram control signal based on the electrooculogram eigenvector (paragraph 0045 discloses wherein the system collects bio signals including EOG and EEG signal data and abstract and paragraphs 0005, 0016, and 0018-0020 disclose wherein the bio signals are classified to identify a brain switch to cause or perform a control signal or command associated with the determined brain switch and paragraph 0109 discloses wherein an eigenvector is extracted from an existing classifier (template) and wherein the resulting eigenvector is used to update the classifier and wherein the new calculated weight vector or classifier is used for associating with the brain switch or control signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processing, by the processor, the electroencephalogram signal and the electrooculogram signal to obtain the electroencephalogram control signal and the electrooculogram control signal, respectively, comprises: classifying the electroencephalogram signal to obtain the electroencephalogram control signal based on the electroencephalogram eigenvector; and classifying the electrooculogram signal to obtain the electrooculogram control signal based on the electrooculogram eigenvector, as taught by Keller, in order to perform feature classification and weighting on the detected bio signals so as to more accurately classify and determine the brain switch or control signal (paragraph 0109).
Regarding claim 15, Lee in view of Li and Keller discloses the device of claim 1 and Lee further discloses:
A signal processing device arranged in the wearable device (paragraph 0063 discloses wherein the head mounted display 100, electrode device 200, and controller 300 (signal collector) are operated by a processor and wherein the processor is executes the programs and processes of the disclosed methods), comprising: the signal collector, configured to collect the electroencephalogram signal through the electroencephalogram sensor and collect the electrooculogram signal through the electrooculogram sensor (paragraphs 0048, 0056, and 0058-0059 disclose wherein the head mounted display 100 and the electrode device 200 contain EOG and EEG electrodes for collecting respective EOG and EEG signals); and a signal processor, configured to process the electroencephalogram signal and the electrooculogram signal by the processor to obtain an electroencephalogram control signal and an electrooculogram control signal, respectively (paragraphs 0026 and 0082-0089 disclose wherein the controller 300 generates a plurality of control signals based on the various electrode signal data and paragraphs 0048 and 0058 disclose wherein the device contains and collects separate data from both EEG and EOG electrodes); wherein the signal processor is further configured to cause the wearable device to perform a user-intended operation corresponding to the control signal (paragraphs 0016-0019 and 0140-0142 disclose wherein the images or operations within the wearable device are controlled based on the user’s intention and are based on EOG and EEG signal data). 
yet Lee does not disclose:
wherein the signal processor comprises: a fitting sub-circuit, configured, before the signal collector collecting the electroencephalogram signal and the electrooculogram signal, to collect a first electroencephalogram signal while a preset operation corresponding to the electroencephalogram signal is being executed and a first electrooculogram signal while a preset operation corresponding to the electrooculogram signal is being executed, and fit the first electroencephalogram signal to a template signal of the electroencephalogram signal and the first electrooculogram signal to a template signal of the electrooculogram signal.
However, in the same field of EEG and EOG brain computer interface systems, Li discloses:
wherein the signal processor comprises: a fitting sub-circuit, configured, before the signal collector collecting the electroencephalogram signal and the electrooculogram signal, to collect a first electroencephalogram signal while a preset operation corresponding to the electroencephalogram signal is being executed and a first electrooculogram signal while a preset operation corresponding to the electrooculogram signal is being executed, and fit the first electroencephalogram signal to a template signal of the electroencephalogram signal and the first electrooculogram signal to a template signal of the electrooculogram signal (paragraphs 0023 and 0025 disclose wherein training operation module (fitting sub-circuit) of the system first has the user perform a preset operation and records and analyzes the user’s resulting EEG and EOG data to create a resulting profile or template corresponding to the collected EEG and EOG data from performing the preset operation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wwherein the signal processor comprises: a fitting sub-circuit, configured, before the signal collector collecting the electroencephalogram signal and the electrooculogram signal, to collect a first electroencephalogram signal while a preset operation corresponding to the electroencephalogram signal is being executed and a first electrooculogram signal while a preset operation corresponding to the electrooculogram signal is being executed, and fit the first electroencephalogram signal to a template signal of the electroencephalogram signal and the first electrooculogram signal to a template signal of the electrooculogram signal, as taught by Li, in order to train the system to recognize an individual’s EEG and EOG response from a preset task or operation.  
Yet the combination does not disclose:
an extraction sub-circuit, configured to: extract, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for obtaining the electroencephalogram control signal; and extract, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for obtaining the electrooculogram control signal.
However, in the same field of EEG and EOG signal collecting devices, Keller discloses:
an extraction sub-circuit, configured to: extract, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for obtaining the electroencephalogram control signal; and extract, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for obtaining the electrooculogram control signal (paragraph 0045 discloses wherein the system collects bio signals including EOG and EEG signal data and abstract and paragraphs 0005, 0016, and 0018-0020 disclose wherein the bio signals are classified to identify a brain switch to cause or perform a control signal or command associated with the determined brain switch and paragraph 0109 discloses wherein the prediction table component (extraction sub-circuit) of the system has an eigenvector extracted from an existing classifier (template) and wherein the resulting eigenvector is used to update the classifier and wherein the new calculated weight vector or classifier is used for associating with the brain switch or control signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an extraction sub-circuit, configured to: extract, from the template signal of the electroencephalogram signal, an electroencephalogram eigenvector to classify the electroencephalogram signal for obtaining the electroencephalogram control signal; and extract, from the template signal of the electrooculogram signal, an electrooculogram eigenvector to classify the electrooculogram signal for obtaining the electrooculogram control signal, as taught by Keller, in order to perform feature classification and weighting on the detected biosignals so as to more accurately classify and determine the brain switch or control signal (paragraph 0109).
Regarding claim 17, Lee in view of Li and Keller discloses the device of claim 16, yet Lee does not disclose:
a classification sub-circuit, configured to classify the electroencephalogram signal to obtain the electroencephalogram control signal based on the electroencephalogram eigenvector and the electrooculogram signal to obtain the electrooculogram control signal based on the electrooculogram eigenvector.
However, in the same field of EEG and EOG signal collecting devices, Keller discloses:
a classification sub-circuit, configured to classify the electroencephalogram signal to obtain the electroencephalogram control signal based on the electroencephalogram eigenvector and the electrooculogram signal to obtain the electrooculogram control signal based on the electrooculogram eigenvector. (paragraph 0045 discloses wherein the system collects bio signals including EOG and EEG signal data and abstract and paragraphs 0005, 0016, and 0018-0020 disclose wherein the bio signals are classified to identify a brain switch to cause or perform a control signal or command associated with the determined brain switch and paragraph 0109 discloses wherein classification component of the system extracts an eigenvector from an existing classifier (template) and wherein the resulting eigenvector is used to update the classifier and wherein the new calculated weight vector or classifier is used for associating with the brain switch or control signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a classification sub-circuit, configured to classify the electroencephalogram signal to obtain the electroencephalogram control signal based on the electroencephalogram eigenvector and the electrooculogram signal to obtain the electrooculogram control signal based on the electrooculogram eigenvector, as taught by Keller, in order to perform feature classification and weighting on the detected bio signals so as to more accurately classify and determine the brain switch or control signal (paragraph 0109).
Regarding claim 19, Lee in view of Li and Keller discloses the device of claim 10 and Lee further discloses:
A wearable device (apparatus 10; see at least figure 1A), comprising: a processor, a memory and a computer program stored on the memory and executable by the processor, wherein the computer program causes the processor to execute steps of the signal processing method (see paragraphs 0024 and 0063).
Regarding claim 20, Lee in view of Li and Keller discloses the device of claim 10 and Lee further discloses:
A non-transitory computer-readable storage medium storing computer programs causing the processor to execute steps of the signal processing method (see paragraphs 0063 and 0154 which disclose wherein the device executes computer programs). 
Regarding claim 21, Lee in view of Li and Keller discloses the device of claim 10 and Lee further discloses:
wherein the processor is further configured to perform, in an application of the wearable device according to the control signal, at least one of a user-intended control operation or a user-intended moving operation (paragraphs 0016-0019 and 0140-0142 disclose wherein the images or operations within the wearable device are controlled based on the user’s intention and are based on EOG and EEG signal data); wherein the processor is further configured to perform at least one of: in a case that the electrooculogram signal is an electrooculogram signal associated with one of a plurality of preset operations corresponding to the electrooculogram signal that is executable by a user, perform a moving operation for a character in the application according to the control signal (paragraphs 0026, 0116-0117, 0138-0142 disclose wherein the control of the target object or character in the VR environment is controlled based on the EOG and EEG signals); or in a case that the electroencephalogram signal is an electroencephalogram signal associated with one of a plurality of preset operations corresponding to the electroencephalogram signal that is executable by a user, perform a control operation for a region in the application according to the control signal, the one of a plurality of preset operations corresponding to the electroencephalogram signal is directed to the region (paragraphs 0026, 0116-0117, 0138-0142 disclose wherein the control of operation within the VR environment is controlled based on the EOG and EEG signals).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li and Keller, as applied to claim 1, and further in view of Jung et al. (U.S. Pub. No. 2017/0035317) (previously cited).
Regarding claim 3, Lee in view of Li and Keller discloses the device of claim 2, yet Lee does not disclose:
wherein the electroencephalogram sensor comprises one or more of an O1 sensor, an O2 sensor, an Oz sensor or a Pz sensor.
However, in the same field of brain sensing systems, Jung discloses:
wherein the electroencephalogram sensor comprises one or more of an O1 sensor, an 02 sensor, an Oz sensor or a Pz sensor (Paragraph 0049 discloses wherein the EEG electrodes can be arranged over the O1, O2, Oz, and Pz area).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the electroencephalogram sensor comprises one or more of an O1 sensor, an 02 sensor, an Oz sensor or a Pz sensor, as taught by Jung, in order to more accurately and precisely measure response over the parietal and occipital areas as specified by the modified 10-20 international system configuration of electrodes.
Regarding claim 4, Lee in view of Li, Keller, and Jung discloses the device of claim 3, yet Lee does not disclose:
wherein the electroencephalogram sensor comprises an 01 sensor, an 02 sensor, an Oz sensor, and a Pz sensor.
However, in the same field of brain sensing systems, Jung discloses:
wherein the electroencephalogram sensor comprises an 01 sensor, an 02 sensor, an Oz sensor, and a Pz sensor (Paragraph 0049 discloses wherein the EEG electrodes can be arranged over the O1, O2, Oz, and Pz area).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee to incorporate wherein the electroencephalogram sensor comprises an 01 sensor, an 02 sensor, an Oz sensor, and a Pz sensor, as taught by Jung, in order to more accurately and precisely measure response over the parietal and occipital areas as specified by the modified 10-20 international system configuration of electrodes.
Regarding claim 5, Lee in view of Li, Keller, and Jung discloses the device of claim 3, yet Lee does not disclose:
further comprising a stimulation generator configured to provide a stimulation signal of which a refresh frequency is not lower than 4 Hz.
However, in the same field of brain sensing systems, Jung discloses:
further comprising a stimulation generator configured to provide a stimulation signal of which a refresh frequency is not lower than 4 Hz (paragraph 0049 discloses wherein the system provides a visual stimuli with a refresh rate of 140 Hz). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a stimulation generator configured to provide a stimulation signal of which a refresh frequency is not lower than 4 Hz, as taught by Jung, in order to more accurately measure visual stimuli response using EEG measurement data by using a clearly presented and uninterrupted visual stimulus.
Regarding claim 6, Lee in view of Li, Keller, and Jung discloses the device of claim 3, Lee further discloses:
wherein the stimulation generator comprises a display panel or a light-emitting element (Paragraphs 0121-0126 disclose wherein the visual stimulus is visually presented on a display).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Li and Keller, as applied to claim 1, and further in view of Kim et al. (U.S. Pub. No. 2018/0103917) (previously cited).
Regarding claim 9, Lee discloses the device of claim 1, Lee further discloses:
wherein the signal collector further comprises a filter connected to the electroencephalogram sensor and the electrooculogram sensor (paragraphs 0082-0083 and 0102 disclose wherein the measured brain signals are passed through a filter in the controller which is in connection with the electrodes).
Yet Lee does not disclose:
wherein the signal collector further comprises a filter connected to the electroencephalogram sensor and the electrooculogram sensor.
However, in the same field of brain sensing systems, Kim discloses:
wherein the signal collector further comprises a signal amplifier and a digital to analog converter which are connected to the electroencephalogram sensor and the electrooculogram sensor (paragraphs 0095-0097 disclose wherein the device contains EEG and EOG sensors and paragraph 0074 discloses wherein the device can contain signal amplifiers and digital to analog converters).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the signal collector further comprises a signal amplifier and a digital to analog converter which are connected to the electroencephalogram sensor and the electrooculogram sensor, as taught by Kim, in order to facilitate and improve the processing of the system signals based on the desired needs of the system (paragraph 0074). 
Claim 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li and Keller, as applied to claim, 10, and further in view of  Zhongke et al. (CN 108433722) (English translation) (previously cited), and Liu et al. (U.S. Pub. No. 2017/0150898) (previously cited).
Regarding claim 13, Lee in view of Li and Keller discloses the device of claim 10, Lee further discloses:
converting the template signal of the electroencephalogram signal into a frequency- domain electroencephalogram signal through Fourier transform and the template signal of the electrooculogram signal into a frequency-domain electrooculogram signal through Fourier transform (paragraphs 0100 and 0103 disclose wherein the measured electrode signal data can be further analyzed and classified by passing the generated signals through a Fourier transform).
Yet Lee does not disclose:
wherein the extracting an electroencephalogram eigenvector for signal classification from the template signal of the electroencephalogram signal comprises: converting the template signal of the electroencephalogram signal into a frequency-domain electroencephalogram signal through Fourier transform; and extracting an amplitude of fundamental energy of the frequency-domain electroencephalogram signal as the electroencephalogram eigenvector.
However, in the same field of brain signal analysis devices, Zhongke discloses:
wherein the extracting an electroencephalogram eigenvector for signal classification from the template signal of the electroencephalogram signal comprises: converting the template signal of the electroencephalogram signal into a frequency-domain electroencephalogram signal through Fourier transform (pages 13-14 disclose wherein a template is created or fitted from the EEG data and wherein the template contains Fisher classifiers and page 15 discloses wherein eigenvectors are obtained or extracted from the fisher classifier template signal data and used for generating the control command and page 13 discloses wherein prior to obtaining the eigenvectors the EEG data is converted into the frequency domain by a fast Fourier transform); and extracting an amplitude of fundamental energy of the frequency-domain electroencephalogram signal as the electroencephalogram eigenvector (pages 13-14 disclose wherein a template is created or fitted from the EEG data and wherein the template contains Fisher classifiers and wherein the EEG data is converted into the frequency domain by a fast Fourier transform to establish an energy sequence F and page 15 discloses wherein eigenvectors are obtained or extracted from the energy frequency fisher classifier template signal data and used for generating the control command).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the extracting an electroencephalogram eigenvector for signal classification from the template signal of the electroencephalogram signal comprises: converting the template signal of the electroencephalogram signal into a frequency-domain electroencephalogram signal through Fourier transform; and extracting an amplitude of fundamental energy of the frequency-domain electroencephalogram signal as the electroencephalogram eigenvector, as taught by Zhongke, in order to further define and classify the signal data so as to increase the output signal accuracy. 
Yet the combination does not disclose:
extracting an amplitude of fundamental energy of the electrooculogram signal as the electrooculogram eigenvector.
However, in the same field of wearable EOG analysis devices, Liu discloses:
extracting an amplitude of fundamental energy of the electrooculogram signal as the electrooculogram eigenvector (paragraphs 0039-0045 disclose wherein the amplitude characteristic of the EOG signal can be obtained or extracted as eigenvalues).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate extracting an amplitude of fundamental energy of the electrooculogram signal as the electrooculogram eigenvector, as taught by Liu, so that both EEG and EOG signals can be used to extract eigenvalues so as to allow for further defining and classifying of the signal data so as to increase the output signal accuracy.
Regarding claim 18, Lee in view of Li and Keller discloses the device of claim 15, Lee further discloses:
wherein the extraction sub-circuit comprises: a converter, configured to convert the template signal of the electroencephalogram signal into a frequency-domain electroencephalogram signal through Fourier transform and the template signal of the electrooculogram signal into a frequency-domain electrooculogram signal through the Fourier transform (paragraphs 0100 and 0103 disclose wherein the measured electrode signal data can be further analyzed and classified by passing the generated signals through a Fourier transform in the controller 300 as part of the processor).
Yet Lee does not disclose:
an extractor, configured to extract an amplitude of fundamental energy of the frequency-domain electroencephalogram signal as the electroencephalogram eigenvector. 
However, in the same field of brain signal analysis devices, Zhongke discloses:
an extractor, configured to extract an amplitude of fundamental energy of the frequency-domain electroencephalogram signal as the electroencephalogram eigenvector (pages 13-14 disclose wherein a template is created or fitted from the EEG data and wherein the template contains Fisher classifiers and wherein the EEG data is converted into the frequency domain by a fast Fourier transform to establish an energy sequence F and page 15 discloses wherein eigenvectors are obtained or extracted from the energy frequency fisher classifier template signal data and used for generating the control command).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an extractor, configured to extract an amplitude of fundamental energy of the frequency-domain electroencephalogram signal as the electroencephalogram eigenvector, as taught by Zhongke, in order to further define and classify the signal data so as to increase the output signal accuracy. 
Yet the combination does not disclose:
extracting an amplitude of fundamental energy of the electrooculogram signal as the electrooculogram eigenvector.
However, in the same field of wearable EOG analysis devices, Liu discloses:
extracting an amplitude of fundamental energy of the electrooculogram signal as the electrooculogram eigenvector (paragraphs 0039-0045 disclose wherein the amplitude characteristic of the EOG signal can be obtained or extracted as eigenvalues).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate extracting an amplitude of fundamental energy of the electrooculogram signal as the electrooculogram eigenvector, as taught by Liu, so that both EEG and EOG signals can be used to extract eigenvalues so as to allow for further defining and classifying of the signal data so as to increase the output signal accuracy.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li and Keller, as applied to claim 10, and further in view of Tumey (U.S. Pub. No. 2018/0224936) (previously cited).
Regarding claim 14, Lee in view of Li and Keller discloses the device of claim 10, Lee further discloses:
wherein the fitting the first electroencephalogram signal to a template signal of the electroencephalogram signal and the first electrooculogram signal to a template signal of the electrooculogram signal comprises: fitting the first electroencephalogram signal to the template signal of the electroencephalogram signal and the first electrooculogram signal to the template signal of the electrooculogram signal through canonical correlation analysis (CCA) (paragraphs 0100 and 0103 disclose wherein the measured electrode signal data can be further analyzed and classified by fitting or passing the signals through a canonical correlation analysis).
Yet Lee does not disclose:
wherein the template signal of the electroencephalogram signal and the template signal of the electrooculogram signal each consist of a sine wave signal and a cosine wave signal.
However, in the same field of wearable EEG and EOG devices, Tumey discloses:
wherein the template signal of the electroencephalogram signal and the template signal of the electrooculogram signal each consist of a sine wave signal and a cosine wave signal (paragraphs 0061, 0068, and 0078 disclose wherein the system generates EOG and EEG signal data from a wearable device and paragraphs 0074 disclose wherein the measured signal data can be further handled and processed by a sine and cosine trigonometric functions such that the EEG and EOG and would consist of sine and cosine wave signals).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the template signal of the electroencephalogram signal and the template signal of the electrooculogram signal each consist of a sine wave signal and a cosine wave signal, as taught by Tumey, in order to eliminate variation of frequency, amplitude or phase (paragraph 0074).
Response to Amendment
Applicant amended claims 1, 10, 12-15 in the response filed 05/04/2022.
Applicant canceled claims 11 and 16 in the response filed 05/04/2022.
Applicant added claim 21 in the response filed 05/04/2022.
Response to Arguments
Applicant’s amendments and arguments, see pages 2-15 of the response, filed 05/04/2022, with respect to the rejections of claims 1-10, 11-15, and 17-21 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Li and Keller.
Applicant’s arguments with regards to the 101 rejection have been fully considered but are not persuasive. While the Examiner recognizes and acknowledges Applicant’s full-faith effort to advance prosecution with additional limitation: “wherein the processor is further configured to cause the wearable device to perform a user-intended operation corresponding to the control signal”, it is the Examiner assertion that that this limitation merely recites an intended use and fails to actively recite integrating the claimed steps, of generating EOG and EEG data to extract resulting eigenvectors to generate a control signal, into a practical application and thus fails to overcome the 101 rejection of record. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792